Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151112(98)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  BLACKWARD PROPERTIES, LLC,                                                                                          Justices
          Plaintiff/Counter Defendant-
          Appellant,
  v                                                                 SC: 151112
                                                                    COA: 313282
                                                                    Oakland CC: 2010-112094-CZ
  CHARLES D. SOWER, REAL ESTATE
  ONE, INC., d/b/a MAX BROOCK REALTORS,
  RONALD L. HUGHES, and HUGHES
  ACQUISITION,
              Defendants/Counter Plaintiffs/Third-
              Party Plaintiffs-Appellees,
  and

  HARRY BLACKWARD and D’ANNE
  KLEINSMITH,
           Third-Party Defendants-Appellants,

  and

  PRIVATE BANK & TRUST COMPANY,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 8,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2016
         a0620
                                                                               Clerk